Case: 1:20-cv-00121-SJD Doc #: 47 Filed: 02/08/21 Page: 1 of 2 PAGEID #: 555

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
M&C Holdings Delaware Partnership, et
al,
Case No. 1:20-cv-121
Plaintiffs,
Judge Susan J. Dlott
Vv.

Order on Motion to Strike
Great American Insurance Company,

Defendant.

This matter is before the Court on Magistrate Judge Karen L. Litkovitz’s Report and
Recommendation (Doc. 44) recommending that Plaintiffs’ Motion to Strike (Doc. 32)
Defendant’s affirmative defenses be granted in part and denied in part. Specifically, she
recommended: (1) Defense 4 be stricken to the extent it purports to bar Plaintiffs’ claim in
Count II; (2) Defense 9 be stricken to the extent that it purports to bar Plaintiffs’ claims through
the doctrine of laches; and (3) Plaintiffs’ Motion to Strike be denied as to the remaining
defenses. (Doc. 44 at PageID 524.) Neither party filed an Objection to the Report and
Recommendation.

Magistrate judges are authorized to decide dispositive and non-dispositive matters
pursuant to 28 U.S.C. § 636 and Rule 72 of the Federal Rules of Civil Procedure. The district
judge must conduct a de novo review of a magistrate judge’s recommendation on a dispositive
motion. Baker v. Peterson, 67 F. App’x 308, 310 (6th Cir. 2003) (citing § 636(b)(1)(B)). The
Court has read the parties’ initial briefs and the Report and Recommendation. Motions to strike
affirmative defenses are disfavored. See Operating Eng’rs Local 324 Health Care Plan v. GW

Constr. Co., 783 F.3d 1045, 1050 (6th Cir. 2015); 5C Wright & Miller, Fed. Prac. & Proc. Civ.
Case: 1:20-cv-00121-SJD Doc #: 47 Filed: 02/08/21 Page: 2 of 2 PAGEID #: 556

§ 1381. “[E]ven when technically appropriate and well-founded, Rule 12(f) motions often are
not granted in the absence of a showing of prejudice to the moving party.” 5C Wright & Miller,
Fed. Prac. & Proc. Civ. § 1381. They are granted when the defense has no possible relation to
the controversy. Brown & Williamson Tobacco Corp. v. United States, 201 F.2d 819, 822
(1953). Applying these standards, the Court will adopt the Magistrate Judge’s recommendations.

For the foregoing reasons, the Report and Recommendation (Doc. 44) is ADOPTED and
the Motion to Strike (Doc. 32) is GRANTED IN PART AND DENIED IN PART.

IT IS SO ORDERED.

BY THE COURT:

Baran Db

Susan J. Dlott \
United States District JUdge

to
